DETAILED ACTION

Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021, has been entered.

	In response, the applicant amended claims 1-5, 8, and 9. Claims 1-11 are pending and currently under consideration for patentability.
 
Priority
	The instant application has a filing date of July 10, 2020, and claims priority as a continuation (CON) of non-provisional application # 15/880,386 filed on January 25, 2018, which claims priority as a continuation (CON) of non-provisional application # 14/680,798 filed on April 7, 2015, which claims for the benefit of a prior-filed provisional application #61/976,457 filed on April 7, 2014. 

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant has amended the claims to correct informalities identified in the previous action. These objections have been withdrawn accordingly. 

	With respect to the rejection of claims 2 and 5-8  under 35 U.S.C. 112 second paragraph, Applicant has appropriately amended the claims. The rejections of claims 2 and 5-8 under 35 U.S.C. 112 second paragraph (for these previous grounds) have been withdrawn. The rejections 

	Applicant’s amendments, with respect to the rejections of claims 1-11 under 35 U.S.C. 101 for being directed to subject matter that does not fall within at least one of the four categories of patent eligible subject matter, have been fully considered and are persuasive. These particular rejections of claims 1-11 under 35 U.S.C. 101 have been withdrawn accordingly.

Response to Arguments
	Applicant’s arguments, with respect to the rejection of amended claim 1 under 35 U.S.C. 103 (a) have been considered, but are not persuasive. 
Applicant argues that “Bladel is directed to link shortening, which makes a webpage available under a shortened resource locator. In Bladel, there appears to be a one-to-one connection between the link and the shortened link. Accordingly, Bladel does not teach or suggest "direct[ing] a viewer who selects or follows the link or URL to a webpage containing advertising; and redirect[ing] the viewer who selects or follows the link or URL to a webpage containing different advertising," as recited in claim 1.” Examiner respectfully disagrees. Bladel discloses that a URL pointing to a first resource at a first address (i.e., a first webpage or image/document) can be shortened, and that backend mapping can be used such that this shortened URL redirects a user who clicks on the shortened URL to a second resource at a second address, which may essentially be the first resource but with advertisements overlaid or otherwise appended to the first resource. As such, Bladel does not rely on a “one-to-one connection between the link and the shortened link”. Bladel further discloses that the second resource (at a second address) to which a user is redirected when they click on the link may change over time, such that the advertisements included in the second resource can change over time (e.g., based on content on the first resource changing) ([0059]-[0061]). As such, a user may post the shortened URL/link to their social media, and a first user may click on the link/URL at a first time and may be redirected to a second resource (e.g., webpage) having first advertisements and the first user or other user may click on the link/URL at a subsequent time and they may be redirected to a second resource (e.g., webpage) having second/different advertisements. As such, Bladel discloses the claimed subject matter.


	Applicant’s arguments, with respect to the rejection of amended claim 9 under 35 U.S.C. 103 (a) have been considered, but are not persuasive. 
Applicant argues that “Paragraph [0058] of Shuken provides no such teaching or suggestion. Paragraph [0058] of Shuken generally discusses directing a user to a merchant page. Shuken does not discuss counteroffers. Accordingly, Drummey and Shuken, alone or in combination, do not teach or suggest the subject matter of claim 9.” Examiner respectfully disagrees. Shuken discloses that the processing server may generate a message that a user may post on their social network in return for potential compensation (i.e., an “advertising campaign offer”) ([0032]-[0033], [0037] offers to publish,  [0057]), and that this message may be sent to the first user on an interface of their device for review by the first user ([0034], [0057]). The first user has the ability to approve (i.e., “an option to accept”) the message/offer or modify the message (ie.., “an option to…negotiate the advertising campaign offer”) ([0058], [0034], [0062]-[0063]). This interpretation of negotiation is consistent with Applicant’s own disclosure at [0062] of the published application, which suggests enabling the user to propose new copy is providing them with an option to negotiate. Shuken then discloses sending the counteroffer (the modified message/copy) to the processing server before the proposed negotiations/modifications to the offer/message are accepted and before it is published to the user’s social media ([0058], [0074]). The processing server is equivalent to the advertising campaign originator because it is where the original message was generated, and because the processing server is acting on behalf of the advertiser/merchant ([0035]-[0036] “processing server may enable…on behalf of the merchant”, [0033] “merchant may specify the content of the generated social network message”). As such, Shuken discloses “when a user negotiates the advertising campaign offer, sending a counteroffer to an advertising campaign originator”. 
Systrom, as discussed below, discloses that a user’s negotiated offer (e.g., their proposed message to post on social media in order to earn compensation, is sent to the advertising campaign originator wherein it is displayed on their device and wherein it is determined whether he counteroffer is appropriate by analyzing the language and wherein the advertising campaign originator has an option to accept/deny/negotiate the counteroffer ([0137] “image” as discussed throughout may actually be user-generated content such as a textual message, [0047] determine if the textual message includes inappropriate or explicit content (see also [0041]-[0042], [0043] brand representative (i.e., advertising campaign originator) has the ability to implement the appropriateness review process via an interface and manually accept/deny/negotiate the user-generated image (e.g., textual message per [0137])). As such, Systrom discloses where the system determines whether the counteroffer is appropriate by comparing with language stored in a database, and causing displaying the counteroffer on a campaign originator device with an option to accept, deny or further counteroffer by sending of the counteroffer to the advertising campaign originator.

	Applicant’s arguments, with respect to the rejection of amended claim 1 under 35 U.S.C. 101  have been considered, and are persuasive. The Examiner is persuaded that the claims include a combination of additional elements which together serve to integrate the abstract idea into a practical application of that idea (specifically, directing and redirecting viewers that follow the links/URLs to webpages containing different advertisements).


	Applicant’s arguments, with respect to the rejection of amended claim 9 under 35 U.S.C. 101  have been considered, and are not persuasive. Claim 9 is still directed to an abstract idea without significantly more.

Claim Objections
	Claim s 3 and 4 are objected to because of the following informalities: --selected-- should inserted prior to “user” in the phrase “the at least one user” to maintain consistency of terminology throughout the claims. Claim 2 refers to a name of “at least one selected user”. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 9-11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 9 recites/describes the following steps; 
Cause an advertising campaign offer to be displayed to a first user with an option to accept or negotiate the advertising campaign offer;
when a user negotiates the advertising campaign offer, sending a counteroffer to an advertising campaign originator where the system determines whether the counteroffer is appropriate by comparing with language stored; and
cause displaying the counteroffer with an option to accept, deny or further counteroffer by sending of the counteroffer to the advertising campaign originator

These steps, under its broadest reasonable interpretation, describe or set-forth an advertisement offer to a user and enabling a negotiation with the campaign originator, which amounts to a fundamental economic principle or practice (including hedging, insurance, mitigating risk); a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same 

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“computer-based system…comprising at least one processor; and a memory coupled to the at least one processor; wherein the at least one processor is configured to” (claim  9)
“on a user device interface of a first user device” (claim 9)
“language stored in a database” (claim 9)
“on a campaign originator device” (claim 9)
The requirement to execute the claimed steps/functions using a “computer-based system…comprising at least one processor; and a memory coupled to the at least one processor; wherein the at least one processor is configured to” (claim  9) and/or “on a user device interface of a first user device” (claim 9) and/or “language stored in a database” (claim 9) and/or “on a campaign originator device” (claim 9) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of  “on a user device interface of a first user device” (claim 9) and/or “language stored in a database” (claim 9) and/or “on a campaign originator Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 10 and 11 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims10 and 11 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using  “computer-based system…comprising at least one processor; and a memory coupled to the at least one processor; wherein the at least one processor is configured to” (claim  9) and/or “on a user device interface of a first user device” (claim 9) and/or “language stored in a database” (claim 9) and/or “on a campaign originator device” (claim 9) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of  “on a user device interface of a first user device” (claim 9) and/or “language stored in a database” (claim 9) and/or “on a campaign originator device” (claim 9) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 10 and 11 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 10 and 11 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 3 and 4 recite the phrase "the at least one server". There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the phrase “the at least one server” will be interpreted as being “the at least one processor”.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bladel U.S. PG Pub No. 2011/0251895, October  13, 2011) (hereinafter "Bladel”) in view of Golden et al. (U.S. PG Pub No. 2015/0081417, March 19, 2015) (hereinafter "Golden”)

With respect to claim 1, Bladel teaches a computer-based system for monetizing social media profiles on social media platforms ([0004], [0028], [0046], [0067]), comprising;
at least one processor; and a memory coupled to the at least one processor; wherein the at least one processor is configured to (Fig 7, Fig 9, [0032])
provide a link or URL for a user publish to a social media profile on a social media platform, ([0028] & [0046] & [0067]-[0068] shortened URL is provided to a user and the user can publish it to their social media profile on a social media platform)
where the link or URL is controlled by the system; ([0043] & [0059]-[0060] the URL is controlled by the system because the system creates the URL and because the system controls where users are redirected once they click on the URL)
direct a viewer who selects or follows the link or URL to a webpage containing advertising ([0041] & [0043] & [0059] & [0063] viewer who selects/follows the URL is directed/redirected to a webpage containing advertising)
direct a viewer who selects or follows the link or URL to a webpage containing different advertising ([0059]-[0061] the second resource (at a second address) to which a user is redirected when they click on the link may change over time, such that the advertisements included in the second resource can change over time (e.g., based on content on the first resource changing))
Bladel does not appear to explicitly disclose,
provide at least one article for the user to publish to the social media platform instructing viewers to select or follow the link or URL; 
However, Golden teaches a method/system for monetizing social media profiles on social media platforms (Fig. 9, [0042], [0073]). Golden teaches,
providing at least one article for the user to publish to the social media platform ([0042] “pinning sponsor related content”, [0044] & [0046] sponsor can provide content to post to earn a reward (i.e., at least one “article” to publish), [0073])
Golden suggests it is advantageous to include providing at least one article for the user to publish to the social media platform, because doing so can provide some control over the content posted to the social media platform ([0042], [0044] & [0046], [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include providing at least one article for the user to publish to the social media platform, as taught by Golden, because doing so can provide some control over the content posted to the social media platform.

Bladel and Golden fail to expressly disclose wherein the provided at least one article instructs viewers to select or follow the link or URL. However, the difference between providing at least one article that doesn’t instruct a viewers to select or follow the link or URL and providing at least one article that does instruct a viewers to select or follow the link or URL is only found in the non-functional descriptive material and is not functionally involved in the functions performed by the claimed system.  The “providing at least one article” function would be performed the same regardless of whether or not article instructs viewers to select or follow the link or URL since none of the steps explicitly interact therewith. Limitations that are not functionally interrelated with the useful acts, structure, or properties of the claimed invention carry little or no patentable weight.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Ngai, 70 USPQ2d 1862 (CAFC 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
instructs viewers to select or follow the link or URL, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

With respect to claim 2, Bladel teaches the system of claim 1;
further comprising: an advertiser-user campaign management system including a database configured to store ([0038], [0033]-[0034])
 Bladel does not appear to explicitly disclose,
a selected budget, 
a name of at least one selected user to implement an advertising campaign, 
and a time parameter, 
However, Golden teaches,
a selected budget, ([0039])
a name of at least one selected user to implement an advertising campaign ([0081]-[0083], [0034] & [0040] & [0044] & [0052])
and a time parameter, ([0039])
Golden suggests it is advantageous to include storing/selecting a selected budget, a name of at least one selected user to implement an advertising campaign, and a time parameter, because doing so can provide an advertiser with control over their campaign which increases advertiser satisfaction ([0081]-[0083], [0034], [0039], [0040] & [0044] & [0052]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bladel to include storing/selecting a selected budget, a name of at least one selected user to implement an advertising campaign, and a time parameter, as taught by Golden, because doing so can provide an advertiser with control over their campaign which increases advertiser satisfaction.

With respect to claim 3
wherein the at least one server sends a campaign initiation notification to the at least one user, 
the campaign initiation notification including information about an offer to engage in the campaign including a payment offer for participating and a time limit for expiration of the offer
However, Golden teaches,
wherein the at least one server sends a campaign initiation notification to the at least one user, (Fig 7 & [0044] & [0061])
the campaign initiation notification including information about an offer to engage in the campaign including a payment offer for participating and a time limit for expiration of the offer (Fig 7 & Fig 9 & Fig 10) 
Golden suggests it is advantageous to include wherein the server sends a campaign initiation notification to the at least one user, the campaign initiation notification including information about an offer to engage in the campaign including a payment offer for participating and a time limit for expiration of the offer, because doing so can encourage participation while sufficiently informing potential participants with the details of the opportunity (Fig 7 & [0044] & [0061]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bladel to include wherein the server sends a campaign initiation notification to the at least one user, the campaign initiation notification including information about an offer to engage in the campaign including a payment offer for participating and a time limit for expiration of the offer, as taught by Golden, because doing so can encourage participation while sufficiently informing potential participants with the details of the opportunity.

With respect to claim 7, Bladel teaches the system of claim 1;
further comprising: an account management system, ([0055] account management module)
 operable to allow a user to couple multiple social media accounts on at least one social media platform to the system for advertising purposes ([0028]-[0029] & [0068] the user can post the URL to a plurality of their social media accounts on a plurality of social media platforms to earn commission) 

With respect to claim 8, Bladel and Golden teach the system of claim 1. Bladel does not appear to explicitly disclose,
further comprising: an advertisement selection system, configured to allow a user to search for advertisements to post to social media profiles by targeting a category and browsing advertisements within a category
However, Golden teaches,
an advertisement selection system, configured to allow a user to search for advertisements to post to social media profiles by targeting a category and browsing advertisements within a category ([0055] & [0062] & Fig 7)
Golden suggests it is advantageous to include an advertisement selection system, configured to allow a user to search for advertisements to post to social media profiles by targeting a category and browsing advertisements within a category, because doing so can increase participations and use of the system ([0055] & [0062] & Fig 7).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bladel to include an advertisement selection system, configured to allow a user to search for advertisements to post to social media profiles by targeting a category and browsing advertisements within a category, as taught by Golden, because doing so can increase participations and use of the system.



	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bladel in view of Golden, as applied to claim 3 above, and further in view of Marchese (U.S. PG Pub No. 2008/0033776, February 7, 2008) (hereinafter "Marchese”)

With respect to claim 4, Bladel and Golden teach the system of claim 3. Bladel does not appear to explicitly disclose,
wherein if the user selects an offer to participate, the at least one server determines whether the budget allows for the at least one user to participate and accepts the user 
However, Marchese discloses a method/system for monetizing social media profiles on social media platforms (abstract). Marchese teaches wherein advertisers can select a budget for a campaign (Fig 11A). Marchese further teaches, 
wherein if the user selects an offer to participate, the at least one server determines whether the budget allows for the at least one user to participate and accepts the user as a participant if the budget is not exhausted or waitlists the user if the budget is exhausted ([0018] & Fig 13 A - offers/notifications sent to potential social publishers expire when the budget is exhausted and therefore the system accepts the user to participate if the budget is not exhausted - optional limitations are not given patentable weight as they are not required)
Marchese suggests it is advantageous to include wherein if the user selects an offer to participate, the at least one server determines whether the budget allows for the at least one user to participate and accepts the user as a participant if the budget is not exhausted or waitlists the user if the budget is exhausted, because doing so can allow people to participate in live/active campaigns ([0018] & Fig 13 A).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bladel to include wherein if the user selects an offer to participate, the at least one server determines whether the budget allows for the at least one user to participate and accepts the user as a participant if the budget is not exhausted or waitlists the user if the budget is exhausted, as taught by Marchese, because doing so can allow people to participate in live/active campaigns.




	Claims 5 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bladel in view of Golden, as applied to claim 3 above, and further in view of Tennenholtz et al. (U.S. PG Pub No. 2012/0158477, June 21, 2012) (hereinafter "Tennenholtz”) in view of Systerom et al. (U.S. PG Pub No. 2014/0279039, September 18, 2014) (hereinafter "Systrom”)

With respect to claim 5, Bladel and Golden teach the system of claim 2. Bladel does not appear to explicitly disclose,
further comprising: a negotiation platform, configured to allow the at least one user to negotiate participation aspects including a payment value, 
an advertisement language 
and an advertisement image using a counteroffer
However, Tennenholtz teaches,
further comprising: a negotiation platform, configured to allow the at least one user to negotiate participation aspects including a payment value ([0045] distributers (i.e., the users who publish) can negotiate the inventive with the marketer)
Tennenholtz suggests it is advantageous to include a negotiation platform, configured to allow the at least one user to negotiate participation aspects including a payment value, because doing so can increase user satisfaction and control over their profile monetization ([045]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bladel in view of Golden to include a negotiation platform, configured to allow the at least one user to negotiate participation aspects including a payment value, as taught by Tennenholtz, because doing so can increase user satisfaction and control over their profile monetization.

Bladel and Tennenholtz do not appear to explicitly disclose,
wherein the at least one user negotiates an advertisement language 
and an advertisement image using a counteroffer
However, Systrom teaches 
wherein the at least one user negotiates an advertisement language ([0041]-[0043] & [0047] & [0137])
and an advertisement image using a counteroffer([0041]-[0043] & [0047] & [0137])

Systrom suggests it is advantageous to include a negotiation platform, wherein the at least one user negotiates participation aspects including a payment value, because doing so can enable  ([0041]-[0042] & [0047] & [0137]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bladel in view of Golden in view of Tennenholtz to include wherein the at least one user negotiates an advertisement language and an advertisement image using a counteroffer, as taught by Systrom, because doing so can increase user satisfaction and control over their profile monetization.

With respect to claim 6, Bladel, Golden, Tennenholtz, and Systrom teach the system of claim 5. Bladel does not appear to explicitly disclose,
wherein a system review process allows the system to review the participation aspects of the counteroffer before forwarding the counteroffer to the advertiser
However, Systrom teaches 
wherein a system review process allows the system to review the participation aspects of the counteroffer before forwarding the counteroffer to the advertiser ([0041]-[0043] & [0047])
Systrom suggests it is advantageous to include wherein a system review process allows the system to review the participation aspects of the counteroffer before forwarding the counteroffer to the advertiser, because doing so can enable user-generated content while providing the advertiser some quality assurance in an efficient manner ([0041]-[0042] & [0047] & [0137]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bladel in view of Golden in view of Tennenholtz to include wherein a system review process allows the system to review the participation aspects of the counteroffer before forwarding the counteroffer to the advertiser, as taught by Systrom, because doing so can increase user satisfaction and control over their profile monetization.



	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Drummey et al. (U.S. PG Pub No. 2015/0025982 January 22, 2015 - hereinafter "Drummey”) in view of Shuken et al. (U.S. PG Pub No. 2015/0088643 March 26, 2015 - hereinafter "Shuken”)in view of Systerom et al. (U.S. PG Pub No. 2014/0279039, September 18, 2014) (hereinafter "Systrom”)

With respect to claim 9, Drummey teaches a computer-based system for monetizing social media profiles on social media platforms (abstract), comprising;
at least one processor; and a memory coupled to the at least one processor; wherein the at least one processor is configured to (Figure 12, [0019]-[0020])
cause an advertising campaign offer to be displayed to a first user on a first user device interface of a first user device with an option to accept the advertising campaign offer; ([0045]-[0049], [0033])
Drummey does not appear to explicitly disclose,
an option to negotiate the advertising campaign offer
when a user negotiates the advertising campaign offer, sending a counteroffer to an advertising campaign originator where the system determines whether the counteroffer is appropriate by comparing with language stored in a database; 
cause displaying the counteroffer on a campaign originator device with an option to accept, deny or further counteroffer by sending of the counteroffer to the advertising campaign originator
However, Shuken teaches 
an option to negotiate the advertising campaign offer ([0058] – the first user has the ability to approve (i.e., “an option to accept”) the message/offer or modify the message (ie.., “an option to…negotiate the advertising campaign offer”), [0034], [0062]-[0063])
when a user negotiates the advertising campaign offer, sending a counteroffer to an advertising campaign originator ([0058] & [0074] - sending the counteroffer (the modified message/copy) to the processing server before the proposed negotiations/modifications to the offer/message are accepted and before it is published to the user’s social media, the processing server is equivalent to the advertising campaign originator because it is where the original message was generated, and because the processing server is acting on behalf of the advertiser/merchant per [0035]-[0036] “processing server may enable…on behalf of the merchant”, [0033] “merchant may specify the content of the generated social network message”).
Shuken suggests it is advantageous to include an option to negotiate the advertising campaign offer, and if a user negotiates the advertising campaign offer, sending a counteroffer to an advertising campaign originator, because doing so can provide the user with some additional control over the posted content which may increase participation levels ([0058]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Drummey to include an option to negotiate the advertising campaign offer, and if a user negotiates the advertising campaign offer, sending a counteroffer to an advertising campaign originator, as taught by Shuken, because doing so can provide the user with some additional control over the posted content which may increase participation levels.

Drummey and Shuken do not appear to explicitly disclose,
where the system determines whether the counteroffer is appropriate by comparing with language stored in a database; 
cause displaying the counteroffer on a campaign originator device with an option to accept, deny or further counteroffer by sending of the counteroffer to the advertising campaign originator
However, Systrom teaches 
where the system determines whether the counteroffer is appropriate by comparing with language stored in a database; ([0137] “image” as discussed throughout may actually be user-generated content such as a textual message, [0047] determine if the textual message includes inappropriate or explicit content (see also [0041]-[0042])
cause displaying the counteroffer on a campaign originator device with an option to accept, deny or further counteroffer by sending of the counteroffer to the advertising campaign originator ([0137] “image” as discussed throughout may actually be user-generated content such as a textual message, [0043] brand representative (i.e., advertising campaign originator) has the ability to implement the appropriateness review process via an interface and manually accept/deny/negotiate the user-generated image (e.g., textual message per [0137]))
 ([0041]-[0042] & [0047] & [0137]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Drummey in view of Shuken to include where the system determines whether the counteroffer is appropriate by comparing with language stored in a database, and cause displaying the counteroffer on a campaign originator device with an option to accept, deny or further counteroffer by sending of the counteroffer to the advertising campaign originator, as taught by Systrom, because doing so can enable user-generated content while providing the advertiser some quality assurance in an efficient manner.


	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Drummey in view of Shuken in view of Systerom, as applied to claim 9 above, and further in view of Atazky et al. (U.S. PG Pub No. 2007/0121843 May 31, 2007 hereinafter "Atazky”)

With respect to claim 10, Drummey, Shuken, and Systerom teach the system of claim 9. Drummey does not appear to explicitly disclose,
a campaign control module operable to allow the originator to select a budget, select users to advertise and select a time parameter during which the users have to accept before the offer expires
However, Atazky teaches 
a campaign control module operable to allow the originator to select a budget (Fig 8B & 8C & Fig 9) , select users to advertise (Fig 8B & Fig 13)   and select a time parameter during which the users have to accept before the offer expires (Fig 8B & [0089])
 (Fig 8B & 8C & Fig & [0089]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Drummey in view of Shuken in view of Systerom to include a campaign control module operable to allow the originator to select a budget, select users to advertise and select a time parameter during which the users have to accept before the offer expires, as taught by Atazky, because doing so can provide campaign customization and control to the advertisers which increase advertiser satisfaction.

With respect to claim 11, Drummey, Shuken, Systerom, and  Atazky teach the system of claim 10. Drummey does not appear to explicitly disclose,
wherein the time parameter affects a monetary value of the offer for each user over time
However, Atazky teaches 
wherein the time parameter affects a monetary value of the offer for each user over time (Claim 18 & [0064] & [0224] & [0230])
Atazky suggests it is advantageous to include wherein the time parameter affects a monetary value of the offer for each user over time, because doing so can motivate the user to participate (Claim 18 & [0064] & [0224] & [0230]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Drummey in view of Shuken in view of Systerom to include wherein the time parameter affects a monetary value of the offer for each user over time, as taught by Atazky, because doing so can motivate the user to participate.


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Reddy et al. (U.S. PG Pub No. 2014/0172550, June 19, 2014) teaches a platform where social media influencers can earn money by posting content to their social media profiles

“Can you Put a Web Link in a Twitter Profile?” (Vulcan, Nicole; Published at https://smallbusiness.chron.com/can-put-twitter-profile-28947.html on March 30, 2014)

Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621